Citation Nr: 1218637	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Whether the Veteran meets the basic eligibility requirements for 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from August 26 to September 18, 1980.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to service connection for bronchial asthma.  In a September 2006 letter, the Veteran was notified of that decision.  In that letter, the RO also informed him that his claim for pension benefits was denied.  He appealed both decisions.

In an August 2010 statement, the Veteran indicated he wanted to withdraw his claim for service connection for bronchial asthma.  He stated that he was making the request because he was supposed to file a claim for aggravation instead.  A sympathetic reading of the statement reflects that he was merely setting forth an alternative theory of entitlement - namely, that his bronchial asthma was aggravated by his military service rather than incurred in service.  So he was not so much withdrawing his claim as he was just clarifying the underlying basis of it, which does not amount to a new claim.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.).  See, too, Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  In any case, the Veteran's representative continued to argue the merits of this claim in a March 2012 brief, thereby reaffirming the Veteran has not in fact withdrawn this claim.  38 C.F.R. § 20.204 (2011).  So this claim remains at issue and is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Whereas the Board is going ahead and deciding the claim for nonservice-connected pension benefits.



FINDING OF FACT

The Veteran's verified active military service from August 26, 1980 to September 18, 1980, was for less than 90 days and not during a period of war.


CONCLUSION OF LAW

The criteria are not met for basic eligibility for nonservice-connected pension benefits and, to the extent he did not have qualifying service, the Veteran has failed to state a claim upon which relief may be granted.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


In this particular case at hand, however, because the claim is being denied as a matter of law, the VCAA does not apply since no amount of notice or assistance could help the Veteran to substantiate this claim.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Suffice to say that, in March 2006 and July 2008 letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  This notice included information regarding the basic service eligibility requirements for pension as to the type and length of service and indicated the evidence he was responsible for obtaining and submitting versus that VA would obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  There is no indication that any additional evidence is needed to assist him with this claim.  His service treatment records (STRs) have been obtained and associated with the claims file for consideration, as have his service personnel records (SPRs), including especially his DD Form 214 documenting his dates of service.  And resolution of this claim ultimately turns on when he served, during peacetime versus wartime, and the length of his service.  Thus, no further development is necessary to decide his appeal of this claim.

II.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a) (West 2002), nonservice-connected pension is a benefit payable by VA to a Veteran who is permanently and totally disabled from nonservice-connected disability not the result of his willful misconduct.  Two prerequisites for basic eligibility generally are that a Veteran must have served in the active military, naval, or air service for 90 days or more and the service must be during a recognized period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The Veteran does not meet either of these requirements.

The beginning and ending dates of each war period are set forth in 38 C.F.R. § 3.2.  This section states the Vietnam era ended on May 7, 1975.  38 C.F.R. § 3.2(f).  The next war period, the Persian Gulf War, began on August 2, 1990.  38 C.F.R. § 3.2(i).

The Veteran indicated in his application for benefits, and his DD Form 214 confirms, that he had active military service from August 26 to September 18, 1980, so during the intervening years between these two wars.  He therefore does not meet either basic requirement for nonservice-connected pension eligibility as he had only 23 days of active service, so less than the required 90 days.

In November 2009, the Veteran asserted that at least part of his active duty service was during wartime.  But the dates of the periods of war are expressly set forth in the regulations and his service was clearly several years after the end of the Vietnam era and a decade prior to the onset of the Persian Gulf War.  See 38 C.F.R. § 3.2.  Thus, he did not have any wartime service.

Because he does not have the requisite service to meet the criteria for basic eligibility for nonservice-connected pension benefits, he is ineligible for these benefits as a matter of law.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  And in an appeal, as here, where the law is dispositive, the claim must be denied because of lack of entitlement under the law - akin to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim upon which relief may be granted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for nonservice-connected pension benefits is denied.



REMAND

As for the remaining claim for service connection for bronchial asthma, generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

The Veteran asserts that he developed breathing problems virtually at the outset of his military service, during basic training, and shortly thereafter was discharged from service on account of the bronchial asthma that was causing those breathing problems.  He maintains that he has continued to experience these same breathing problems during the many years since and that, even if he had breathing problems prior to his service, they nonetheless were aggravated by his service, so made permanently worse.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).


The Veteran's service treatment records (STRs) include the report of his March 1980 entrance examination showing he specifically denied a history of trouble breathing to include asthma on a recruitment worksheet.  In a Report of Medical History, he denied ever having asthma, shortness of breath, chest pain, or a chronic cough.  It also is significant that the lungs portion of that March 1980 physical examination was entirely normal and that no defects or diagnoses were listed on the report.  The Veteran was found qualified for enlistment.

For the presumption of soundness not to be applicable, a condition must be noted during the entrance examination, which in this particular instance one was not.  Only such conditions as are recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b).  Because there was no such notation, the presumption of soundness applies.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (the only prerequisite for the application of the presumption of soundness is that a Veteran's entry examination be free and clear of any noted diseases or disabilities) (citing Wagner, 370 F.3d at 1096).

This presumption is rebuttable, however, albeit only if the two prongs mentioned are satisfied.  A condition pre-existing acceptance and enrollment must be demonstrated by clear and unmistakable (obvious or manifest) evidence.  The U. S. Court of Appeals for Veterans Claims (Court) has held that such an evidentiary standard is an onerous one and that the result must be undebatable.  See, e.g., Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Even when a Veteran provides a history of the pre-service existence of a condition at an entrance examination, the regulations provide that the reported history does not constitute a "notation" of the condition but must be considered together with all of the other evidence.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).


The records concerning the Veteran's service contain evidence that he had bronchial asthma and that it had preexisted his service, but the Board must determine whether it is undebatable that such was the case.  He only had 23 days of active duty service.  He entered service on August 26, 1980, and a relatively short time later, on September 10, 1980, he was seen in the Emergency Room of Ireland Army Hospital in Fort Knox, Kentucky, for symptoms that included hyperventilation and wheezing.  He was found to have bronchial asthma and evaluated again the next day, when it was noted that he had no definite history of asthma, but he did report a history of exertional dyspnea "for years," so preceding his service.  Examination revealed occasional wheezing in both lungs, and the diagnostic impression continued to be bronchial asthma.

Shortly thereafter, an Entrance Physical Standards Board Proceeding determined he had exertional dyspnea for years and that he had developed an asthmatic attack during physical training.  It also was again noted that he had occasional wheezing in both lungs.  The diagnosis was bronchial asthma and he was put on a P3 Profile.  He was not to crawl, stoop, run, jump, march, or participate in strenuous activity for more than 10 minutes per hour.  Notably, a line-of-duty determination was listed as "EPTS", meaning existed prior to service.  On September 18, 1980, he was discharged from active military service for a medical condition that would have disqualified him for entry into the military service had it been detected at that time.

This evidence, on the whole, suggests the Veteran's bronchial asthma preexisted his service.  According to 38 C.F.R. § 3.303(c), in regards to pre-service disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.


Since, however, to rebut the presumption of soundness, the evidence must be undoubtedly clear and unmistakable, the Board finds that the claim must be remanded to have a VA physician provide an opinion regarding this threshold preliminary issue of whether the Veteran's bronchial asthma clearly and unmistakably preexisted his service and, if it did, whether there also is clear and unmistakable evidence his bronchial asthma was not aggravated during or by his service beyond its natural progression.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Medical opinion also is needed on remand to confirm he still has bronchial asthma or similar disability.  The post-service medical evidence is unclear on this matter.  Records from Central Louisiana State Hospital contain notations of a history of asthma, but no current diagnosis is evident.  However, the Veteran has submitted statements indicating he still experiences breathing problems, especially when exerting himself.  Thus, an examination should be conducted with an eye towards identifying any current disability akin to bronchial asthma or, at the very least, to confirm he has had this condition or other respiratory disability since filing this claim, even if now resolved.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Board realizes that scheduling the Veteran for a physical examination may be problematic.  He is essentially confined as an inpatient at the Central Louisiana State Hospital.  In a similar light, the Court has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow Veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In Bolton, the Court remanded a case where the RO had claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility, but in rejecting this notion the Court indicated that further efforts were deemed necessary to attempt to examine the Veteran.  Id.

So, on remand, the RO or AMC should expend reasonable efforts in attempting to schedule this examination of the Veteran.  The VA Adjudication Procedure Manual may be helpful in this instance.  It contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  
See M21-1MR, Part III, Subpart iv, ch. 3, sec. (A)(11)(d) (2011).  Here, the Veteran's situation appears to be equivalent to that of an incarcerated Veteran.

Thus, in order for the RO or AMC to be successful in scheduling this examination, communication with Central Louisiana State Hospital is essential.  It may be necessary to make a determination as to who the state official is with the authority to make a decision on these matters and to obtain a definitive answer from that official.  If scheduling an examination ultimately fails, a VA physician nevertheless should review the Veteran's claims file to attempt to answer the questions as best as able.

Further, in light of this remand, updated treatment records should be obtained from Central Louisiana State Hospital.  The most recent records from this facility are dated only through July 2008.  Additionally, treatment records should be requested from Eastern Louisiana Mental Health Hospital dated prior to January 2003.  Although these records likely pertain primarily to psychiatric evaluation and treatment, they also may be relevant to this claim for bronchial asthma as they may contain reports of physical examinations as well.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Request treatment records dated since July 2008 from Central Louisiana State Hospital and those dated prior to January 2003 from Eastern Louisiana Mental Health Hospital.

*If necessary, obtain the Veteran's authorization to have copies of these confidential records released to VA.

Seeing as though these records are not apparently in the possession of a Federal department or agency, the efforts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).  Appropriately notify the Veteran of any inability to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Next, take all reasonable measures to schedule the Veteran for a VA examination by a physician.  Confer with the appropriate authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at Central Louisiana State Hospital is feasible.  See M21-1MR, Part III, Subpart iv, ch. 3, sec. (A)(11)(d).

The examiner, whoever designated, is asked to first determine whether the Veteran has bronchial asthma or any similar current disability.


And if confirmed that he does, and after review of the evidence in the claims file, including a complete copy of this remand, for the pertinent medical and other history, the examiner is asked to address the following questions:

A.  Is it clear and unmistakable (obvious, manifest, or undebatable) that the Veteran had bronchial asthma that preexisted his active military service?

B.  If so, is it also clear and unmistakable (obvious, manifest, or undebatable) that his preexisting bronchial asthma was not aggravated during or by his active military service, that is, above and beyond the condition's natural progression?

C.  If there instead is not the required clear and unmistakable evidence of pre-existing bronchial asthma, what is the alternative likelihood (very likely, as likely as not, or unlikely) that the Veteran's bronchial asthma or other identified similar disability incepted during his service or is otherwise related or attributable to his active military service - including especially to the type of physical activity intrinsic to his basic training?

It is imperative the examiner discuss the underlying rationale for all conclusions or opinions expressed, if necessary citing to specific evidence in the file.

3.  If, per chance, an examination cannot be accomplished because arrangements cannot be made with the facility where the Veteran resides, obtain an opinion from a physician by having him/her, instead, review the claims file to provide responses to the questions posed above.

4.  Ensure the physician's opinion responds to these questions.  If not, take corrective action.

5.  Then readjudicate the claim for service connection for bronchial asthma in light of all additional evidence, including considering whether this claim should be considered on the basis of aggravation of a pre-existing disability versus direct incurrence of this condition in service.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


